 WELLMAN THERMAL SYSTEMSWellman Thermal Systems Corporation and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW), AFL-CIO, and Local 1793. Cases25-CA-14731 and 25-CA-1476115 March 1984ORDER REMANDING PROCEEDING TOTHE ADMINISTRATIVE LAW JUDGEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 December 1982, Administrative LawJudge Leonard M. Wagman issued an Order ap-proving the settlement' in these cases. Thereafter,on 11 January 1983, counsel for the General Coun-sel filed a motion for special permission to appealwith the National Labor Relations Board seekingto overturn the settlement.2On 1 March 1983, theBoard issued an Order denying the motion.On 28 July 1983 Judge Wagman issued the at-tached Supplemental Order resolving two3disputesarising out of the implementation of the settle-ment.4On 2 September 1983, the Charging Partyfiled exceptions to the Supplemental Order and abrief in support.5The Charging Party contends,inter alia, that Judge Wagman should have de-ferred to the contractual grievance process or, al-ternatively, should have held a hearing on the twodisputed matters.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board, having duly considered the matter,has decided to vacate the Supplemental Order andremand the proceeding to Judge Wagman for the' Also see Wellman Thermal Systems, 269 NLRB 162, issued today onan unrelated aspect of this case. The consolidated complaint herein issuedon 30 September 1982 alleging violations of Sec. 8(aXI), (3), and (5). On15 November 1982 Judge Wagman opened and recessed the bearing onthese cases for the purpose of encouraging settlement discussions. On 17November 1982, pursuant to the Board's Statement of Procedure Sec.101 9(dX)), he tentatively approved the settlement agreement negotiatedby the Charging Party and the Respondent. The General Counsel filed amotion to reject the settlement, which was denied by Judge Wagman's 28December 1982 Order.2 Counsel for the General Counsel contended that the settlementlacked adequate remedial provisions under Clear Haven Nursing Home,236 NLRH 853 (1978).a The first dispute concerns employee Janet Stover's right to recallunder the settlement. The second dispute deals with the time of paymentof certain supplemental benefits provided by the settlement.4 Under the terms of the settlement, Judge Wagman retained jurisdic-tion over the cases "to review compliance by the parties." It appears thatthe Respondent, by letter dated 6 July 1983, requested that the judgeassert jurisdiction over the two disputed matters and render a decision. Itis unclear from the record how the Charging Party or the General Coun-sel responded to this request. The judge then issued his 28 July 1983Order without benefit of holding a hearing.The Respondent and the General Counsel did not file any answeringbrief or cross-exceptions.269 NLRB No. 25purpose of holding a hearing and preparing deci-sion on the two disputed matters.We find the Charging Party's contention that thejudge should have deferred to the contractualgrievance process is wholly without merit. Whenparties agree to a voluntary settlement of a Boardcomplaint, and the settlement is approved by an ad-ministrative law judge with review denied by theBoard, we will hold the parties to the exact termsof the settlement agreement. The agreement hereinexpressly provides that the judge shall retain juris-diction over the cases to review compliance. Theagreement does not provide that the parties shallsettle disputes arising thereunder by means of thegrievance process. Lacking any express or clearlyimplied intent to refer disputes to the grievancemachinery, we decline to require the judge to deferto that process.We find merit, however, to the Charging Party'scontention that the judge should have held a hear-ing prior to issuing his Supplemental Order resolv-ing the disputed matters. It is well settled that dueprocess mandates an opportunity to be heardbefore a judicial tribunal may make findings of fact.The judge made several findings of facts in theSupplemental Order without holding any hearing.We hold that the parties are entitled to that hear-ing, pursuant to the Board's regulations, on the twodisputed matters prior to the issuance of any Sup-plemental Order herein.It is hereby ordered that the Supplemental Orderbe vacated and that this proceeding be remandedto Administrative Law Judge Wagman for the pur-pose of arranging a hearing.IT IS FURTHER ORDERED that the issues at thehearing be limited to resolving the two disputedmatters herein.IT IS FURTHER ORDERED that, upon conclusionof such hearing, Administrative Law JudgeWagman shall reconsider his initial rulings, find-ings, and conclusions and shall thereupon prepareand serve on the parties a Supplemental Order con-taining rulings, findings, and conclusions as to thetwo disputed matters herein; and that, followingthe service of such Supplemental Order upon theparties, the provisions of Section 102.46 of theBoard's Rules and Regulations, shall be applicable.6 For example, he found that employee Stover had not complied withSec. 7(d) of the collective-bargaining agreement in seeking recall.SUPPLEMENTAL ORDERLEONARD M. WAGMAN, Administrative Law Judge.The Respondent (Wellman Thermal Systems Corpora-tion) and the Union (International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof America, and Local 1793) have asked me to resolvetwo issues arising out of the implementation of the infor-mal Settlement Agreement' which I approved in thesecases on November 17, 1982. Under paragraph 6 of thatagreement I have retained jurisidiction "to review com-pliance by the parties." As the issues presented involvesuch compliance, I have taken them under consideration.The first issue presented pertains to the recall of strik-ers designated as "Group One" under the SettlementAgreement,2and the claim of a nonstriking employee,who was on layoff status when the strike began and wasdesignated as a "Group Two" employee in the agree-ment,3that she is entitled to be recalled ahead of aGroup One employee because of her greater seniority(herein Group I and Group II).The Group II employee, Janet Stover, has filed agrievance contending that she was wrongfully deprivedof reinstatement on the ground that she had greater se-niority than a Group I employee recalled in April 1983to a position in a classification designated as "S-16."Under the Settlement Agreement which I approved, theRespondent agreed to recall Group I employees to workin accordance with a schedule set out in the memoran-dum of agreement which the Respondent and Local 1793executed on September 15, 1982, between the partiesdated September 15, 1982, referred to as the strike Settle-ment Agreement. It was these same employees who, ac-cording to the consolidated complaint in these cases, hadsuffered unlawful discrimination at the Respondent'shands when it refused to reinstate them at the conclusionof the alleged unfair labor practice strike. The agree-ments show an intent to treat the Group II employeesseparately from the Group I employees. Paragraph I ofthe Group II portion of the Settlement Agreement re-quires that the Respondent make specific payments inlieu of wages to the Group II employees. The SettlementAgreement also provides for Group II employees:3. On October 1, 1983, all Group II employeeswho have not been recalled to their job classifica-tion or job family shall be allowed to exercise theirseniority. For the purposes of exercising their se-niority on October 1, 1983, all Group II employeesshall accumulate seniority until October 1, 1983,and thereafter the provision of the collective-bar-gaining agreement will apply.4. It is the intent of Paragraph 3 to make GroupII employees more senior than any other employeeshired as strike replacements and to permit Group II' On September 15, 1982, the Respondent and Local 1793 entered intoa strike settlement agreement entitled "Memorandum of Agreement."Under par. 5 of the Settlement Agreement in the instant case, the Re-spondent and the Union agreed that "[tlhe strike settlement agreement re.mains in full force unless specificallly modified by the terms of [the Set.tilement Agreement]."I Group One: Those working at the time the strike began (July 23,1982) but not at the time of the Settlement Agreement (September 15,1982) but excluding those employees on suspension without pay.Group Tuo: Those employees who were on layoff at the time thestrike began (July 23, 1982) and were not working at the time the strikeended (September 15, 1982) but excluding those employees on suspensionwithout pay,employees to displace strike replacements workingin their job classification or job family.From the foregoing, I find that the parties agreed toprovide for the reinstatement of the Group 1 employees,but not at the expense of the Group I employees.The following language of paragraph 13 of the parties'memorandum of agreement requires that I look into thecurrent collective-bargaining agreement regarding GroupII employees:13. Hourly employees who were on lay-off at thetime of the strike will have recall rights as agreedupon in the terms of the new contract.Article XIII, section 7(a) and (b) of the collective-bar-gaining agreement, provided:Section 7-Recall(a) Recall(s) from layoff shall be in inverse orderof layoff and in relative order of seniority.(d) An employee who was on layoff and wants tobe considered for an S-16 and below job must signup at Employment Relations and be recalled to theopening, seniority permitting, subject to the provi-sion of the strike settlement agreement.There is no showing that Janet Stover complied withSection 7(d).The parties have confronted me with an array of argu-ments. The Union contends alternatively that Stover'sgrievance should be the subject of arbitration under thecollective-bargaining agreement but, if I decide to con-sider the issues myself, the Union urges that I provide ahearing by which I would be educated as to the impactof instant dispute on an entire collective-bargainingagreement, and finally, the Union contends that, underthe Settlement Agreement and the memorandum ofagreement, Stover was entitled to the disputed job. TheCompany contends that the Group I employee who oc-cupied the S-16 job, at the outset of the strike, was enti-tled to reinstatement under the Settlement Agreementand the memorandum of agreement which settled thestrike. I agree with the Respondent.From my reading of the memorandum of agreementand the Settlement Agreement, I find that the parties'primary objective was to restore the Group I employeesto the employment status which they enjoyed on the eveof the strike. The memorandum of agreement makes pro-vision for the reinstatement of that category of employeewith specificity and in accordance with a schedule. TheSettlement Agreement looking to the complaint in thesecases attempted to remedy the allegation that the Re-spondent had unlawfully refused to reinstate that samegroup of employees. Given that objective and the specialtreatment accorded the alleged discriminatees, I find thatthe parties intended to restore them to the positions theyheld on the eve of the strike. I also find that the partiesdid not intend to grant Group II employees any opportu-nity to exercise their seniority to the detriment of theGroup I employees. Accordingly, I conclude that under160 WELLMAN THERMAL SYSTEMSthe terms of the Settlement Agreement and the memo-randum of agreement, Group II employee Stover wasnot entitled to bump a Group I employee from the S-16classification job.The second question presented is whether a lump sumpayment of income extension aid to a Group II employeeentitles that employee to receive immediately the supple-mental benefits required under the Settlement Agree-ment. The Settlement Agreement provides that aftertheir unemployment and income extension aid benefits(IEA) "are exhausted," the Group II employees are enti-tled to receive from the Respondent argues that, underthe Settlement Agreement, acceptance of a lump sumIEA payment by a Group II employee does not exhausthis or her IEA benefits and thus does not accelerate thepayment of the weekly supplemental benefits. Instead,according to the Respondent, the IEA should be prorat-ed over the number of weeks the employee would havebeen entitled to such benefits under the collective-bar-gaining agreement. The Union rejects the Respondent'sposition, and urges that the lump sum IEA payment con-stitutes exhaustion of those benefits and entitles theGroup II employee to immediate receipt of the weeklypayments set out in the Settlement Agreement. I agreewith the Respondent.Neither the memorandum of agreement nor the Settle-ment Agreement expressly provides guidance in this dis-pute. For neither agreement defines the term "exhaust-ed" in reference to the IEA benefits to be. accordedGroup II employees under the Settlement Agreement.However, the IEA benefits to which the agreementsrefer are discussed in article XXII, of the current collec-tive-bargaining agreement, which was also in effect atthe time the parties executed and I approved the Settle-ment Agreement. By examining this provision to detectits purpose, the treatment to be accorded a lump sumpayment can be inferred. The following language in sec-tions I and 2 of article XXII are instructive on the pur-pose of lEA:Section I-GeneralAn employee with two or more years of continu-ous service will, in accordance with the provisionshereinafter set forth, have available an income ex-tension arrangement for use in the event of layoff·for lack of work or plant closing.Section 2-Computation of Income Extension Aid(I) The Income Extension Aid shall be computedon the basis of one week's pay for each of the em-ployee's full years of continuous service plus 1/4 ofa week's pay for each additional three (3) months ofcontinuous service at the time of layoff. A "week'spay" for an hourly employee shall be calculated bymultiplying the higher of, (a) their straight timehourly rate (including any night shift bonus) whichthey were paid during the last week worked bythem or, (b) their average straight time hourly rate(including any night shift bonus) which they werepaid during the last week worked by them duringthe calendar year preceeding [sic] the year in whichtheir current layoff began, times the number ofhours in the employee's normal work week, up toforty (40) hours.(2) If the amount of income extension aid avail-able to any employee as computed in sebsection[sic] (1) has been reduced by payments under any ofthe options of the plan, then, providing they havereturned to work from layoff and after fifty-two(52) weeks from the date of layoff, the total amountavailable as described in subsection (1) shall beautomatically restored. In any event the amountavailable upon return to work and before such res-toration of benefits shall be no less than the amountavailable upon return to work increased at the rateof one week per calendar quarter of continuousservice accrued following their return from layoff.This subsection shall not apply where paymentshave been made under the subsection 3(1Xc) orunder plant closing Section 4 where the employee isrehired within six (6) months of termination, except,that when an employee makes repayment of benefitspaid under such subsection 3(1)(Xc) or Section 4, thissubsection 2 shall apply when he returns to workwith respect to a subsequent layoff.(3) Minimum Benefit: The amount of the incomeextension aid benefit as computed under Section 2(1) shall be subject to a minimum benefit equal tofour (4) week's pay.I find from the quoted language that the contractualintent was to provide employees with benefits in lieu ofweekly pay. The computation of IEA benefits accordingto the quoted language is to be on a weekly basis. There-fore, any lump sum of IEA payment which amounts totwo or more weeks' benefits should be prorated over thenumber of weeks anticipated by that payment. Accord-ingly, I find that a lump sum payment of IEA benefitsdoes not trigger a Group II employees' entitlement tothe supplement benefits provided in the SettlementAgreement. I find that the IEA payments become ex-hausted with the expiration of the period covered by thelump sum payment.161